Judgment of conviction in Magistrate’s Court sitting as a Court of Special Sessions of the City of New York for violation of subdivision 2 of section 196 of the Labor Law and sentence imposed thereon reversed, on the law and in the exercise of discretion, the fine remitted, and the proceedings remanded for a new trial. In view of the informal proceedings defendant was entitled to believe that he would not be forced to go to trial without counsel on the day when he appeared to pay the wages on one of several complaints filed against him and his corporation. In consequence, a reasonable adjournment should have been granted. Concur — Breitel, J. P., Stevens and Bastow, JJ.; Valente and McNally, JJ., dissent and vote to affirm on the ground that the Magistrate properly exercised his discretion in refusing any further adjournment. It was evident that defendant was utilizing the procedures in court solely to obtain further delay.